                                                                                                    Karl Burden - EL Bey
                                                                                                    c/o 804 Grimes Road
                                                                                                    Hampton Virginia
                                                                                          Non-domestic without the US




              NOTICE OF RECUSAL REQUEST / CONDITIONAL ACCEPTANCE
                                 NOTIVE TO THE AGENT IS NOTICE TO THE PRINCIPAL
                                   NOTICE TO THE PRINCIPAL IS NOTICE TO AGENT
                                               (Applicable to all Successors and Assigns)



          Date: October 6, 2020



          To: Fernando Galindo, Clerk of Court

                UNITED STATES DISTRICT
                 Newport News Division
                  2400 West Avenue
                 Newport News, VA 23607



           Re: Recusal request and or Conditional Acceptance of Officer ofthe Court(CARL
          L.BURDEN)

           Case#4:20-CR-00017




           Dear Sir:

           Thank you very much for your offer to preside over this matter. I'm confident the clerk of the
           court would not offer to appoint a Judge(David J. Novak)(officer of the court)such as you
           unless they were of the highest caliber. Notice is hereby given that you are either to Recuse
           yourself as of October 6, 2020 for rights violations or the Undersigned conditionally accepts
           your offer as a Article III Pubhc Official of the Defendant CARL L. BURDEN® and Public
           Judicial Article III courts on the condition that:

                      1.    You accept private asset compensation payments, and:
                      2.    You accept failure to honor Oath of Office results in commercial Hability to
                            Secured Party based on the fee schedule, and:
                      3.    Use only Judicial Common Law actions in settlement, and closure, and:
                      4.     Be personally converted on aU liability as surety for the Defendant, and:
                      5.     You provide evidence on court records that use of a copyright© tradename
                              /trademark without authorization not prejudice, and:
                      6.      You provide evidence on the records of the court that no
                               Trespassed of rights occur in this matter, and:
                      7.      This court approves said terms and conditions 1-7 herein in writing prior
                              to any acceptance by the Undersigned authorized representative.
NOTICE: Copyright of tradename/trademark CARL UNWOOD BURDEN,LLC © TRUST DBA CARL BURDEN® including any and all directives and
variations in the spelling and use thereof, i.e. NOT limited to all capitalized names: under Copyright[1973]. by Karl Burden EL Bey which incur
the same. All rights reserved.Said common-law/trade-name/trademark,CARL UNWOOD BURDEN® TRUST may neither be used nor
reproduced, neither in whole nor in part, in any manner whatsoever, without the prior, express, written consent and acknowledgment of the
stated above. All fiduciary relationships shall be governed by the Fiduciary-shield Doctrine, pg.
